Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 renders the claimed indefinite because it does not include an ending period. It is not clear whether a period is missing and/or other limitations are missing from the claim. For examination purpose,  the “apparatus’” is interpreted as “apparatus.”
Claims 2-15 are rejected for being dependent on the indefinite claim 1.
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al (US 2022/0037787).
Regarding claim 1, Zhong discloses in Figures 5, 7 and 10, pars. 0070 and 0080, an antenna apparatus, comprising:
a ground plane (13, Fig. 5);
a plurality of first patch antenna patterns (11, Fig. 5, embodiment of Fig. 5 arranged in antenna array in Fig. 10, see par. 0080) arranged on a level higher than the ground plane (13) and each configured to transmit and/or receive a first radio frequency signal of a first frequency (see S1, Fig. 7);
a plurality of second patch antenna patterns (121-124) arranged on a level higher than the ground plane and each (121-124) having a size smaller than a size of each of the plurality of first patch antenna patterns (11),
wherein the plurality of second patch antenna patterns (121-124) include feed patch antenna patterns (121, 122) configured to transmit and/or receive a second radio frequency signal of a second frequency (see S3, Fig. 7) different from the first frequency, and dummy patch antenna patterns (123, 124) which are not fed any of the first and second radio frequency signals, and
wherein the plurality of second patch antennas (121-124) are substantially the same size,
wherein one (124) of the dummy patch antenna patterns (123, 124) is disposed between adjacent two first patch antenna patterns (11, 11) and between adjacent two feed patch antenna patterns (121, 122) in a plan view when viewed from a top of the antenna apparatus.
Regarding claim 7, as applied to claim 1, Zhong discloses in Figures 5 and 10, 
wherein the plurality of first patch antenna patterns (11) are spaced apart from each other by a first spacing distance and are arranged in a first direction, and

wherein the plurality of second patch antenna (124) patterns are spaced apart from each other by a second spacing distance shorter than the first spacing distance and are arranged in the first direction.
Regarding claim 8, as applied to claim 1, Zhong discloses in Figures 5 and 10,
wherein portions (121, 122) of the plurality of second patch antenna patterns (121-124) are arranged in a first direction, and
wherein the portions (121, 122) of the plurality of second patch antenna patterns (121-124) are disposed such that each (11) of the plurality of first patch antenna patterns (121-124) is disposed in a region between the portions (121, 122) of the plurality of second patch antenna patterns (121-124) taken in a second direction.
Regarding claim 9, as applied to claim 1, Zhong discloses in Figures 5-10
wherein other portions (123, 124) of the plurality of second patch antenna patterns are disposed such that each (11) of the plurality of first patch antenna patterns (121-124) is disposed in a region between the other portions (123, 124) of the plurality of second patch antenna patterns taken in the first direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. in view of Alexander, “Gridded Parasitic Patch Stacked Microstrip Antenna with Beam Shift Capability for 60 GHz Band”, Progress In Electromagnetics Research B, Vol. 62, 319–331, 2015.
Regarding claim 2, as applied to claim 1, Zhong discloses in par. 0042, wherein the plurality of second patch antenna patterns the plurality of first patch antenna patterns are disposed on the ground plane (13).
Zhong is silent on the plurality of second patch antenna patterns being on a level higher than the plurality of first patch antenna patterns. However, such difference is not patentable. 
Alexander discloses in Figure 1, the plurality of second patch antenna patterns (parasitic patch) being on a level higher than the plurality of first patch antenna patterns (feeding patch).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to set or adjust the level of the second patch antenna patterns of Zhong at a level higher than the first patch antenna patterns as taught by Alexander to optimize the radiation characteristic of the antenna apparatus. Therefore, to employ having the plurality of second patch antenna patterns being on a level higher than the plurality of first patch antenna patterns as claimed invention would have been obvious to persons skill in the art. 
Regarding claim 6, as applied to claim 1, Alexander discloses in Figure 1, wherein portions of the plurality of second patch antenna patterns (parasitic patch) overlap the plurality of first patch antenna patterns (feeding patch), and
wherein other portions of the plurality of second patch antenna patterns do not overlap the plurality of first patch antenna patterns.
Regarding claim 11, as applied to claim 1, Alexander discloses in Figure 2 and table 2, 
wherein at least one of the plurality of second patch antenna patterns (parasitic patch) comprises at least one slit portion formed from one side to the other side, and overlaps a corresponding first patch antenna pattern of the plurality of first patch antenna patterns.
Regarding claim 12, as applied to claim 1, Alexander discloses in Figures 1-2,
wherein at least one of the plurality of second patch antenna patterns (parasitic patch) overlaps a corresponding first patch antenna pattern (feeding patch) of the plurality of first patch antenna patterns, and wherein the at least one of the plurality of second patch antenna patterns extends in a plurality of directions from one point overlapping the corresponding first patch antenna pattern.
Claims 3-4, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al in view of Paulotto et al (US 2019/0020121).
Regarding claims 3 and 10, Zhong discloses every feature of claimed invention as expressly recited in claims 1 and 8, except for
a plurality of third patch antenna patterns disposed on a level higher than the ground plane, overlapping the plurality of first patch antenna patterns, and each configured to transmit and/or receive a third radio frequency signal of a third frequency different from the first and second frequencies.
Paulotto discloses in Figures 8-9, a plurality of third patch antenna patterns (40C, Fig. 9) disposed on a level higher than the ground plane (92), overlapping the plurality of first patch antenna
patterns (40A, Fig. 9), and each configured to transmit and/or receive a third radio frequency signal of a
third frequency different from the first and second frequencies (frequencies of 40A and 40B, Fig. 8).
It would have been obvious to one having ordinary skill in the art before the time the invention
was made to modify the antenna apparatus of Paulotto with the antenna apparatus having third
patch patterns as taught by Paulotto to cover a third communication band for the antenna apparatus. Therefore, to employ having the patch antenna patterns as claimed invention would have been obvious to person skill in the art.
Regarding claim 4, as applied to claim 1, Paulotto discloses in Figures 8-9 and par. 0071, further comprising:
a plurality of third patch antenna patterns (40C) disposed on a level higher than the ground plane (92), overlapping the plurality of first patch antenna patterns (40A), and each (40C) having a size (“W’=0.6 mm and 2.0 mm”, see par. 0092) less than a size (W=2-2.5mm, see par. 0072) of each of the plurality of first patch antenna patterns (40A) and greater than a size (V=0.5-0.6mm, see par. 0072) of each of the plurality of second patch antenna patterns (40B).
Regarding claim 13, Zhong discloses every feature of claimed invention as expressly recited in claim 1, except for
 a plurality of second feed vias providing a feed path for at least one feed patch antenna pattern of the plurality of second patch antenna patterns and penetrating the ground plane.
Paulotto discloses in par. 0063, to enhance the polarizations handled by patch antenna, the antenna may be provided with multiple feeds.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to provide a plurality of second feed vias for at least one feed patch antenna pattern of the plurality of second patch antenna patterns to enhance the polarizations. Therefore, to employ having the plurality of feed vias as claimed invention would have been obvious to person skill in the art.
Regarding claims 14-15, as applied to claim 13 Zhong discloses in Figure 2, a plurality of first feed vias (15, 151) providing a feed path for a corresponding first patch antenna pattern (11) of the plurality of first patch antenna patterns and penetrating the ground plane.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al in view of Paulotto et al (US 2019/0020121 A1) and further in view of Yamagajo et al (US 2015/0333407).
Regarding claim 5, as applied to claim 1, Paulotto discloses in Figures 8-9,
a plurality of third patch antenna patterns (40C) disposed on a level higher than the ground plane (92), overlapping the plurality of first patch antenna patterns (40A), and disposed on a level higher than the plurality of first patch antenna patterns (40A).
Paulotto does not disclose a plurality of third patch antenna patterns disposed lower than the plurality of second patch antenna patterns.
Yamagajo discloses Figs. 27-28, third patch antenna pattern (2) disposed on a level higher than the ground plane (G), overlapping the first patch antenna patterns (3), and disposed on a level higher than the first patch antenna patterns (3) and disposed lower than the second patch antenna patterns (1). It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Yamagajo in the antenna apparatus of Zhong and Paulotto by adding the third patch antenna patterns between the first and second patch antenna patterns to optimize the radiation characteristic of the antenna apparatus. Therefore, to employ having the plurality of third patch antenna pattern as claimed invention would have been obvious to persons skill in the art. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845